Title: To James Madison from James Turner, 22 February 1813 (Abstract)
From: Turner, James
To: Madison, James


22 February 1813, Senate Chamber. “I am requested by Oliver Fitts Esquire of North Carolina, late a Judge of the Mississippi Territory, to inform you that he would willingly accept the appointment of Judge of that Terry. at this time, understanding there is a vacancy.

“It may not be amiss to inform you of the causes which induced Mr Fitts to resign that appointmt,. and now be willing to accept it again.
“When appointed he proceeded to the Terry. for the purpose of performing the duties of his office and making arrangements for removing his family where it was his intention permanently to Settle. While absent his wife died and left several small Children, which caused Mr. Fitts to return, and finding that the Situation of his family would detain him a considerable time, he thought it right to resign, as he could not reconcile it to his feelings, to retain the office when he could not perform its duties.
“I have understood Mr. Fitts was much approved of as A Judge while in the Territory, and esteemed as a man. I deem it due to Candor while I have stated as correctly as I have been able Mr. Fitts’s good qualities, to inform you that I have understood and believe the information is true, that he is at times subject to intemperance. Which however is by no means habitual, if that should not render it improper I should be glad to see him appointed as he is amiable in every other respect—is an hounourable man and a good Lawyer.”
